Decree affirmed, with costs to all parties filing briefs, payable out of the estate. Van Kirk, P. J., Hinman, Whitmyer and Hill, JJ., concur; Hasbrouck, J., dissents on the ground that the will expresses the intention of the testatrix and that the will eliminating the void provisions attempting to create a trust, and the introductory words of paragraph 19, viz., “ at the end of five years ” has the effect merely of advancing the time of payment. The intention clearly appears in the valid portion of paragraph 19 to divide “ all moneys or stocks,” the whole estate, according to the per stirpes provisions 5 and 6. The last expression of the testatrix should prevail. [133 Misc. 695.]